Citation Nr: 0209048	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a chronic psychiatric disability, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The appellant served on active duty from March 1965 to 
September 1965.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The case was remanded by the Board in December 
1997.  In an August 1999 decision, the Board reopened and 
denied the claim for service connection for a psychiatric 
disability as not well grounded.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2000, the VA 
Acting Secretary filed a motion with the Court, requesting 
that the Board decision be vacated and remanded for 
compliance with the duty to help the veteran complete his 
application for benefits.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet.App. 69 (1995).  In March 2001 the Court 
granted the motion on the grounds albeit on different 
grounds.  The Court found that the Board must consideration 
of the notice and duty to assist provisions of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  Further development will be conducted on the issue 
of service connection for an acquired psychiatric disorder on 
a de novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  In January 1966 the RO denied service connection for a 
nervous condition, and the veteran did timely appeal.

2.  Evidence received since the January 1966 rating bears 
directly and substantially upon the claim and is so 
significant that it must be considered in order to decide the 
claim fairly.


CONCLUSION OF LAW

New and material evidence having been presented, the claim 
for entitlement to service connection for chronic psychiatric 
disability, to include schizophrenia is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  In light of favorable action of the application to 
reopen the veteran's claim as will be discussed below, the 
Board finds that the requirements of the VCAA as they relate 
to reopening previously denied final claims have been 
satisfied.  

The RO denied service connection in January 1966 on the basis 
the most recent VA examination showed a schizoid personality 
and such was not a disability under the law.  The veteran was 
notified of that decision and of his appellate rights.  The 
appellant did not appeal that decision.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).

Since the January 1966 decision a substantial amount of new 
evidence has been submitted into the record, including 
additional service medical records pertaining to his 
psychiatric disorder and medical records showing treatment 
for a psychiatric disorder, variously diagnosed to include 
schizophrenia.  

Therefore, the evidence received since the January 1966 RO 
decision includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board finds that the evidence is new and material 
and the claim of entitlement to service connection for a 
chronic psychiatric disability, to include schizophrenia, is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted the claim of 
service connection for schizophrenia is reopened and to this 
extent only the appeal is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

